Judge Owsley
delivered the opinion of the court.
This case is no otherwise distinguishable from the case decided at this term between the same parties, than by an application which was made for a continuance in this case, wbich was not in that; but as we are unable to. perceive the materiality of the facts designed to be proved by the absent witnesses, Grubbs cannot have been injured by the refusal of the court below to continue the cause; and as, according to the case alluded to, the other points were correctly decided, the judgment rendered in this case, must be affirmed with cost.